  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 1 of 10 PageID #: 1



                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION


 JEREMY L. NEWGER,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                               CASE NO. 1:20-cv-00039

 FIRST CONTACT, LLC, SUTHERLAND
 GLOBAL SERVICES, INC., EGS                             DEMAND FOR JURY TRIAL
 FINANCIAL CARE, INC., and IENERGIZER
 HOLDINGS LIMITED,

              Defendants.


                                           COMPLAINT

         NOW comes JEREMY L. NEWGER (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of FIRST CONTACT, LLC (“First

Contact”), SUTHERLAND GLOBAL SERVICES, INC. (“SGS”), EGS FINANCIAL CARE,

INC. (“EGS”), and IENERGIZER HOLDINGS LIMITED (“iEnergizer”) (collectively,

“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., for Defendants’ unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

                                                  1
  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 2 of 10 PageID #: 2



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants conduct business

in the Eastern District of Missouri and a substantial portion of the events or omissions giving rise

to the claims occurred within the Eastern District of Missouri.

                                              PARTIES

   4. Plaintiff is a consumer over-the-age of 18 and a resident of the State of Missouri.

   5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

   6. First Contact is a Minnesota limited liability company with its principal place of business

located at 200 Central Avenue, 5th Floor, St. Petersburg, Florida 33701. First Contact specializes

in providing debt collection services to its clients in the financial services industry. First Contact

regularly and systematically does business in Missouri and across the United States. First Contact

regularly attempts to collect debts allegedly owed by consumers residing in Missouri.

   7. SGS is a corporation organized under the laws of the State of New York and its principal

place of business is located at 1160 Pittsford Victor Road, Pittsford, New York 14534. SGS

specializes in providing debt collection services to its clients in the financial services industry.

SGS regularly and systematically does business in Missouri and across the United States. SGS

regularly attempts to collect debts allegedly owed by consumers residing in Missouri.

   8. EGS is a corporation organized under the laws of the State of Pennsylvania and its principal

place of business is located at 5161 California Avenue, Suite 100, Irvine, California 92617. EGS

specializes in providing debt collection services to its clients in the financial services industry.

EGS regularly and systematically does business in Missouri and across the United States. EGS

regularly attempts to collect debts allegedly owed by consumers residing in Missouri.

   9. iEnergizer’s principal place of business is located at 11009 Metric Blvd., Austin, Texas

78758. iEnergizer specializes in providing debt collection services to its clients in the financial



                                                  2
  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 3 of 10 PageID #: 3



services industry. iEnergizer regularly and systematically does business in Missouri and across the

United States. iEnergizer regularly attempts to collect debts allegedly owed by consumers residing

in Missouri.

   10. Defendants are “person[s]” as defined by 47 U.S.C. §153(39).

   11. Defendants acted through their agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

   12. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as

the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

and common questions of law or fact will arise.

                             FACTS SUPPORTING CAUSES OF ACTION

   13. The instant action stems from Defendants’ attempts to collect upon a defaulted personal

credit card debt (“subject debt”) that Plaintiff purportedly owed to Credit One Bank, N.A. (“Credit

One”).

   14. Plaintiff incurred the subject debt in order to purchase personal household goods and/or

services.

   15. Several months ago, Plaintiff began receiving calls to his cellular phone, (469) XXX-4454,

from Defendants.

   16. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -4454. Plaintiff is and always has been financially

responsible for the cellular phone and its services.




                                                  3
  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 4 of 10 PageID #: 4



   17. Defendants have used several phone numbers when placing collection calls to Plaintiff’s

cellular phone, including but not limited to: (646) 455-3057, (786) 837-8723, (469) 640-7032,

(469) 640-3575, and (469) 640-3575.

   18. Upon information and belief, the above-referenced phone numbers are regularly utilized

by Defendants during their debt collection activity.

   19. Upon answering calls from Defendants, Plaintiff has experienced a significant pause,

lasting several seconds in length, before a live representative begins to speak.

   20. Upon speaking with Plaintiff, Defendants individually represented themselves as Credit

One and informed Plaintiff that they were attempting to collect upon the subject debt.

   21. Defendants’ harassing collection campaign caused him to demand that they cease

contacting him.

   22. Despite Plaintiff’s demands and the information provided to Defendants, Plaintiff

continued to receive systematic collection calls from Defendants for several months thereafter.

   23. Despite Defendants lacking permission to call Plaintiff’s cellular phone, Defendants still

placed not less than 150 phone calls to Plaintiff’s cellular phone.

   24. Moreover, Plaintiff has not received any correspondence from Defendants since they

initiated their respective collection campaigns.

   25. Frustrated over Defendants’ conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

   26. Plaintiff has been unfairly and unnecessarily harassed by Defendants’ actions.

   27. Plaintiff has suffered concrete harm as a result of Defendants’ actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the



                                                   4
  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 5 of 10 PageID #: 5



never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   28. Plaintiff repeats and realleges paragraphs 1 through 27 as though full set forth herein.

   29. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   30. Defendants is a “debt collector[s]” as defined by §1692a(6) of the FDCPA, because they

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

   31. Defendants are engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   32. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c(a)(1) and §1692d

   33. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   34. Defendants violated §1692c(a)(1), d, and d(5) when they continuously called Plaintiff after

being notified to stop. Defendants called Plaintiff at least 150 times after he demanded that they

stop. This repeated behavior of systematically calling Plaintiff’s phone in spite of this information




                                                 5
  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 6 of 10 PageID #: 6



was harassing and abusive. The frequency and nature of calls shows that Defendants willfully

ignored Plaintiff’s pleas with the goal of annoying and harassing him.

   35. Defendants were notified by Plaintiff that their calls were not welcomed. As such,

Defendants knew that their conduct was inconvenient and harassing to Plaintiff.

         b. Violations of FDCPA § 1692e

   36. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  37. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10);

           “The failure to disclose in the initial written communication with the
           consumer and, in addition, if the initial communication with the consumer
           is oral, in that initial oral communication, that the debt collector is
           attempting to collect a debt and that any information obtained will be used
           for that purpose, and the failure to disclose in subsequent communications
           that the communication is from a debt collector, except that this paragraph
           shall not apply to a formal pleading made in connection with a legal
           action.” 15 U.S.C. §1692e(11); and

           “The use of any business, company, or organization name other than the
           true name of the debt collector’s business, company, or organization.” 15
           U.S.C. §1692e(14).

   38. Defendants violated §1692e and e(10) when they used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that Defendants stop

contacting him, Defendants continued to contact him via automated calls. Instead of putting an

end to this harassing behavior, Defendants systematically placed calls to Plaintiff’s cellular phone

in a deceptive attempt to force him to answer their calls and ultimately make a payment. Through




                                                  6
  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 7 of 10 PageID #: 7



their conduct, Defendants misleadingly represented to Plaintiff that it had the legal ability to

contact him via an automated system when they no longer had consent to do so.

    39. Defendants violated 15 U.S.C. §§ 1692e, e(10), and e(11) through their failure to disclose

themselves as debt collectors. By failing to disclose themselves as debt collectors, Defendants

deceptively and misleadingly attempted to obscure Plaintiff’s rights under the FDCPA.

Consequently, Defendants’ objective was to obfuscate their status as debt collectors in order to

prevent Plaintiff from enforcing his rights.

    40. Defendants violated 15 U.S.C. §§ 1692e, e(10), and e(14) by using a name other than the

true name of their businesses when they falsely held themselves out to be Credit One during phone

calls with Plaintiff.

         c. Violations of FDCPA § 1692f

    41. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    42. Defendants violated §1692f when they unfairly and unconscionably attempted to collect

on a debt by continuously calling Plaintiff at least 150 times after being notified to stop. Attempting

to coerce Plaintiff into payment by placing systematic phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendants only served to worry and

confuse Plaintiff.

         d. Violations of FDCPA § 1692g

    43. The FDCPA, pursuant to 15 U.S.C. § 1692g(a) requires a debt collector to, “[w]ithin five

days after the initial communication with a consumer in connection with the collection of any debt

. . . send the consumer a written notice containing” several pieces of information, including: “(1)

the amount of the debt; (2) the name [of the original creditor]; (3) a statement [regarding disputing



                                                  7
  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 8 of 10 PageID #: 8



the debt within 30 days]; (4) a statement [outlining what happens if a consumer disputes a debt];

and (5) a statement that, upon written request . . . the debt collector will provide the consumer with

the name and address of the original creditor . . . .”

   44. Defendants violated § 1692g by failing to provide the written information required within

five days after the respective initial communications with Plaintiff.

   45. As pled in paragraphs 25 through 27, Plaintiff has been harmed and suffered damages as a

result of Defendants’ illegal actions.

   WHEREFORE, Plaintiff, JEREMY L. NEWGER, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendants from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   46. Plaintiff repeats and realleges paragraphs 1 through 45 as though fully set forth herein.

   47. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment




                                                   8
  Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 9 of 10 PageID #: 9



which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   48. Defendants used an ATDS in connection with their communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendants’ continued contacts with Plaintiff after he demanded that

the phone calls stop further demonstrates Defendants’ use of an ATDS. Moreover, the nature and

frequency of Defendants’ contacts points to the involvement of an ATDS.

   49. Defendants violated the TCPA by placing at least 150 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to the

originator of the subject debt, which Defendants will likely assert transferred down, was

specifically revoked by Plaintiff’s demands that they cease contacting him.

   50. The calls placed by Defendants to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   51. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendants are liable to Plaintiff

for at least $500.00 per call. Moreover, Defendants’ willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, JEREMY L. NEWGER, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Enjoining Defendants from placing any more phone calls to Plaintiff’s cellular phone;




                                                 9
 Case: 1:20-cv-00039-SNLJ Doc. #: 1 Filed: 02/21/20 Page: 10 of 10 PageID #: 10



   c. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   d. Awarding Plaintiff costs and reasonable attorney fees;

   e. Enjoining Defendants from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: February 21, 2020

Respectfully submitted,

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Missouri
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                               10
